The Honorable George Hopkins State Senator 78 Harver Hills Malvern, AR 72104
Dear Senator Hopkins:
You have asked for my opinion on the following question:
  Does A.C.A. § 26-35-601(c)(3) require that personal property taxes which are currently owed but not delinquent be paid at the time of the sale of a parcel of real estate?
RESPONSE
No.
Your request is identical to one addressed in the attached Op. Att'y Gen. No. 99-304. As noted in my previous opinion, the pertinent statute provides:
  Notwithstanding the other provisions of this section, a collector shall accept payment of general real estate taxes on a parcel of property at the time the ownership of the property is being transferred if the taxpayer transferring title to the property has paid all delinquent personal property taxes.
A.C.A. § 26-35-601(c)(3) (Supp. 1999) (emphasis added). On its face, the highlighted language absolutely requires the collector to accept payment of general real estate taxes so long as delinquent personal property taxes have been paid. Nothing in the statute authorizes the collector to further demand payment of personal property due but not delinquent. Indeed, in my opinion any such demand would directly contravene the statute, which affords the collector no discretion to refuse payment of general real estate taxes when there is no delinquency in personal property taxes.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh
Enclosure